DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication received on 12/06/2021. Claims 1,3-22 are pending of which claims 1,3-7, 12-13, and 20-21 are amended, claim 22 new. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 22 recites “wherein the task involves performing a measurement using a measurement device; wherein the context data comprises data indicating a location of a client device of the user; wherein using the context data to evaluate an ability of the user to perform the task comprises determining that the user is away from a location where the 


Claim Rejections - 35 USC § 102

Claims 1, 3, 5, 8-11, 13, 14, and 16-21 are rejected under 35 U.S.C. 102a1 as being anticipated by Davis US 2017/0347971.
Regarding claims 1, 20 and 21, Davis teaches a method, system and CRM comprising instruction that are performed by one or more electronic devices, the method comprising: identifying, by the one or more electronic devices, a notification for presentation to a user;
["In systems and methods according to present principles, the user is enabled to build trust that the system will only alert on notifications optimized or effective for the user. The estimating or predicting a cognitive awareness of the user may include determining if the identified current or future diabetic state warranting attention includes an atypical glucose trace. The atypical glucose trace may include an atypical pattern or an atypical glucose response. ", ¶23]

identifying, by the one or more electronic devices, a task for the user to perform in response to receiving the notification, the action being associated with the notification.
[" The estimating or predicting a cognitive awareness of the user may include determining if the user has previously treated a like identified diabetic state warranting attention by taking an action without a user prompt. The action may be dosing of a medicament, eating a meal or exercising. The estimating or predicting a cognitive awareness of the user may include determining if the user has entered meal or bolus data, or has requested a bolus calculation. The estimating or predicting a cognitive awareness of the user may include determining if user behavior is consistent with cognitive awareness. The estimating or predicting a cognitive awareness of the user may include receiving user input and basing the estimating or predicting at least in part on the received input. The estimating or predicting a cognitive awareness of the user may include analyzing historic data of glucose values of the user versus time. ¶24]

And (ii) a condition of an environment of the user that is needed for the user to perform the task
[" Contextual information can include user location, such as determined by a GPS, WiFi, or the location of sharers and followers. The same may relate to a person's biology, location, sensing surroundings (e.g., light, sound level), environmental data (e.g., weather, temperature, humidity, barometric pressure). ", ¶140]

receiving, by the one or more electronic devices, context data generated using sensor data from one or more devices associated with the user, the context data indicating a current context of the user(sensor data provide  information of the circumstance of the user, ¶23, 26), 
["In systems and methods according to present principles, the user is enabled to build trust that the system will only alert on notifications optimized or effective for the user. The estimating or predicting a cognitive awareness of the user may include determining if the identified current or future diabetic state warranting attention includes an atypical glucose trace. The atypical glucose trace may include an atypical pattern or an atypical glucose response. ", ¶23]
[“The estimating or predicting a cognitive awareness of the user may be based at least partially on real-time data, and where the real-time data may include one or more of the following: data associated with a GPS application in the monitoring device, data associated with an accelerometer in the monitoring device, data associated with behavioral or contextual information, data associated with a location of a follower of the user , data associated with a metabolic rate of the user, data associated with a glycemic urgency index of the user, heart rate data , sweat content data , data associated with a wearable sensor of the user , insulin data , or a combination of these.”, ¶26]

wherein the context data indicates at least one of an activity of the user or a location of the user; 
["Lifestyle factors (also termed "lifestyle context") may be related to certain quantities that are physiological, e.g., insulin sensitivity, but may also be related to more external parameters, such as sleep sensitivity, meal sensitivity, exercise sensitivity, and so on. In other words, lifestyle factors are generally quantitatively determinable, but in most cases are not directly measured by a sensor. ", ¶85]


[“The estimating or predicting a cognitive awareness of the user may include recognizing one or more individualized patterns associated with the user. The individualized pattern may correspond to an envelope of characteristic analyte concentration signal traces occurring before or after an event. The event may be associated with a meal, exercise, or sleep. The determination may be that the user is cognitively unaware if a current signal trace falls outside the envelope of characteristic analyte concentration signal traces.”, ¶27]


the evaluation including determining whether the context data indicates that the current context provides the condition of the environment that is needed for the user to be able to perform the task(temperature of environment may be required to trigger alert of certain actions such as alerting user to take action to trigger the user keep diabetic supplies in  refrigerated container, or combination of temperature and activity may be required to determine cognitive state user on vacation and not  paying attention thus a notification is required to trigger testing blood, sugar or taking medication, ¶s144-146);
["For example, a high outside temperature coupled with low stress and high caloric intake may be determined by the system to be consistent with the user being on a vacation, which may in some individuals indicate a lessened attention to diabetic state. In this case, the system may determine that a user is likely to be not cognitively aware of the diabetic state warranting attention, and thus that a smart alert should be generated.", ¶144]

["It is further noted in this regard that a high outside temperature may cause a smart alert to be rendered to the user regarding ensuring that their diabetes supplies are in a refrigerated container and are not exposed to high environmental temperatures.", ¶145]

["For any of the above referenced behavior or contextual inputs, the system may be configured to receive and/or generate analytical metrics based on the inputs. For example, a composite value may be generated based on the glucose level, temperature, and time of data generated index value for the user. The composite value may then be considered in the estimation or prediction of cognitive awareness.", ¶146]

based on the evaluation of the ability of the user to perform the action, customizing, by the one or more electronic devices, a manner of providing of the notification by the one or more devices associated with the user.
[" A particular benefit of this implementation is that the user is not being informed simply that their glucose is out of range or will soon be out of range, but rather the user is being informed of additional information, i.e., that their glucose response is not typical for them. That is, based on the determined or obtained data, a unique and customized smart alert notification is portrayed on a user interface rendered on a display or screen, displaying data of a type that has not been displayed before and further has not even been calculated before. Such notification allows the user to take additional precautions, unknown using the technology of prior systems, to manage and treat this more unique scenario. ", ¶107]


Regarding claim 3, Davis teaches wherein the task associated with the notification is for the user to provide a response to the notification.
[" The user could be prompted to acknowledge the alert by depressing a button selected from a convenient and easy-to-understand user interface. Buttons may be provided such as "THANK YOU" or "GO AWAY". Responses such as these can allow the user to rapidly acknowledge the alert and yet still be transformed into highly useful data for future calculations in smart alerts functionality.", ¶117]

Regarding claim 5, Davis teaches wherein the context data further indicates a location of the user, and wherein evaluating the ability of the user to perform the task is further based on the location of the user(environmental data of the location of a user used to trigger notifications).
[" Contextual information can include user location, such as determined by a GPS, WiFi, or the location of sharers and followers. The same may relate to a person's biology, location, sensing surroundings (e.g., light, sound level), environmental data (e.g., weather, temperature, humidity, barometric pressure). The inputs may be received via a peer-to-peer or a mesh network via machine-to-machine communication. Context information can include daily routine information (which may change especially from weekdays to weekends) from a calendaring application. Context information can include a frequency of touching or grabbing the monitoring device, even if not interacted with, based on a sensed motion of the device, e.g., from an in-device accelerometer and/or application. ", ¶140]

Regarding claim 8, Davis teaches wherein the context data indicates the activity of the user, including a current task being performed by the user.
["Other such indicators may include data from a GPS app, e.g., to determine likely food-intake-related glucose changes as may occur at frequented restaurants, changes in activity as determined by accelerometer data for exercise related effects on CGM, and so on. In this way patterns may be (machine) learned about responses closest in "time proximity" to a meal, or to nighttime, or on "geographic proximity", e.g., how far a user is from home or a source of food, and so on. ", ¶132]

Regarding claim 9, Davis teaches wherein the context data indicates the physiological state of the user, including at least one of the user's breathing rate, heart rate, pulse rate, blood pressure, temperature, blood oxygen saturation, or weight.
["data associated with a GPS application in the monitoring device, data associated with an accelerometer in the monitoring device, data associated with behavioral or contextual information, data associated with a location of a follower of the user , data associated with a metabolic rate of the user, data associated with a glycemic urgency index of the user, heart rate data , sweat content data , data associated with a wearable sensor of the user , insulin data , or a combination of these. ", ¶26]

Regarding claim 10, Davis teaches wherein customizing a manner of providing the notification comprises customizing at least one of. content of the notification; a time of delivery of the notification; a device to provide the notification; or a communication channel for delivering the notification.
["That is, based on the determined or obtained data, a unique and customized smart alert notification is portrayed on a user interface rendered on a display or screen, displaying data of a type that has not been displayed before and further has not even been calculated before. Such notification allows the user to take additional precautions, unknown using the technology of prior systems, to manage and treat this more unique scenario. ", ¶107]

Regarding claim 11, Davis teaches wherein the one or more electronic devices comprise a server system; and wherein the method comprises providing, by the server system, the notification to a client device for presentation of the notification.
[" Certain exemplary aspects are shown in FIG. 1. In the figure, a system 50 is illustrated in which a patient 102 wears a sensor 10, and the sensor transmits measurements using sensor electronics 12. The sensor electronics may transmit data corresponding to analyte measurements to a smart device 18, e.g., a smart phone and/or smart watch, to a dedicated receiver 16, or to other devices, e.g., laptops, insulin delivery devices or other computing environments. Currently measured data, historical data, analysis, and so on, may be transmitted to a server 115 and/or a follower device 114'. Such data may also be transmitted to a healthcare professional (HCP) device 117. More detailed aspects of the sensor itself and sensor electronics are described below with respect to FIGS. 45 and 46. ", ¶94]


["Non-transitory computer readable medium 51: An embodiment of any of non-transitory computer readable media 1-50, wherein if the result of the estimating or predicting is that the user is not cognitively aware of the diabetic state warranting attention, then alerting the user with the user prompt after a delay based not on a time duration but on an individualized pattern learned by the monitoring device. ", ¶311]

Regarding claim 14, Davis teaches, wherein customizing the manner of providing the notification comprises selecting, based on the context data, a device to present the notification to the user, the device being selected from among multiple devices associated with the user.
["Such wearable devices may also allow the possibility of configuring smart alerts functionality to render a tactile display, providing significant privacy and discretion in social situations, and usefulness in, e.g., sleep. The smart alerts functionality may be configured to, if a wearable with a tactile display is detected, first provide the alert on the wearable, followed by alerting on other devices, e.g., smart phones, if the alert or alarm on the wearable is ignored. ", ¶215]

Regarding claim 16, Davis teaches comprising using, by the one or more electronic devices, the context data to evaluate mental readiness of the user to receive the notification in the current context; and wherein customizing the manner of providing the notification is further based on the evaluation of the mental readiness of the user to receive the notification in the current context.
[" The estimating or predicting a cognitive awareness of the user may include recognizing one or more individualized patterns associated with the user. The individualized pattern may correspond to an envelope of characteristic analyte concentration signal traces occurring before or after an event. The event may be associated with a meal, exercise, or sleep. The determination may be that the user is cognitively unaware if a current signal trace falls outside the envelope of characteristic analyte concentration signal traces. ", ¶27]

Regarding claim 17, Davis teaches wherein evaluating the mental readiness of the user to receive the notification comprises evaluating a mood of the user or a stress level of the user.
["Other inputs to the estimation or prediction of cognitive awareness algorithm which constitute context/behavioral data may include certain data types referenced elsewhere, such as exercise information from a fitness bike or the like, glucose sensor information from a blood glucose (BG) meter or CGM, insulin delivery amounts from insulin delivery devices, insulin on board calculations for the device, and other device-provided or calculated information. Other context/behavioral data inputs may include: hydration level, heart rate, target heart rate, internal temperature, outside temperature, outside humidity, analytes in the body, hydration inputs, power output (cycling), perspiration rate, cadence, and adrenaline level, stress, sickness/illness, metabolic/caloric burn rate, fat breakdown rate, current weight, BMI, desired weight, target calories per day (consumed), target calories per day (expanded), location, favorite foods, and level of exertion. ", ¶143]

Regarding claim 18, Davis teaches wherein evaluating the mental readiness of the user to receive the notification comprises determining a current capacity for receiving information and a level of capacity being used in activities of the user.
["Contextual and behavioral information is data that generally corresponds to how a patient uses their mobile device / monitoring app, and thus gives context to certain data determined by the device. Behavior input information may be obtained via the system and can include an amount of interaction, glucose alerts/alarms states, sensor data, number of screen hits, alarm analysis, events (e.g., characteristics associated with the user's response, time to response, glycemic control associated with the response, user feedback associated with the alarm, acknowledgment of alerts or alarms, not acknowledging alerts/alarms within X minutes, time to acknowledgment of alerts/alarms, time of alert state, and so on), diabetes management data (e.g., CGM data, insulin pump data insulin sensitivity, patterns, activity data, caloric data),data about fatty acids, heart rate during exercise, IgG-anti gliadin, stress levels (sweat/perspiration) from a skin patch sensor, free amino acids, troponin, ketones, adiponectin, perspiration, body temperature, user feedback, and the like. The inputs may be provided by a sensor in data communication with the monitoring device. In some implementations, the information may be obtained through an intermediary such as a remote data storage. User data noted above in connection with the user interaction is an example of behavioral data.", ¶139]

Regarding claim 19, Davis teaches, wherein evaluating the mental readiness of the user to receive the notification comprises determining whether the context data indicates a combination of factors that represent cognitive accessibility of a user to receive a notification.
["Contextual and behavioral information is data that generally corresponds to how a patient uses their mobile device / monitoring app, and thus gives context to certain data determined by the device. Behavior input information may be obtained via the system and can include an amount of interaction, glucose alerts/alarms states, sensor data, number of screen hits, alarm analysis, events (e.g., characteristics associated with the user's response, time to response, glycemic control associated with the response, user feedback associated with the alarm, acknowledgment of alerts or alarms, not acknowledging alerts/alarms within X minutes, time to acknowledgment of alerts/alarms, time of alert state, and so on), diabetes management data (e.g., CGM data, insulin pump data insulin sensitivity, patterns, activity data, caloric data),data about fatty acids, heart rate during exercise, IgG-anti gliadin, stress levels (sweat/perspiration) from a skin patch sensor, free amino acids, troponin, ketones, adiponectin, perspiration, body temperature, user feedback, and the like. The inputs may be provided by a sensor in data communication with the monitoring device. In some implementations, the information may be obtained through an intermediary such as a remote data storage. User data noted above in connection with the user interaction is an example of behavioral data.", ¶139]



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Davis as applied to claim 1 above, and further in view of Jennewine US 2018/0055363.
Regarding claim 4, Davis does not teach wherein the task associated with the notification comprises performing a measurement using a measuring device. Jennewine in the analogous area of patient monitoring teaches a system for notifying patients of health conditions. Jennewine teaches wherein the task associated with the notification comprises performing a measurement using a measuring device.
[“an alert or notification is generated and output to the patient, either visually, audibly, tactily, or any combination of the output mechanism such as a visual alert displayed on the display unit 230 in combination with a vibratory alert providing tactile notification to the patient, and/or an audible alert. In one embodiment, the output alert notification provided to the patient may include a warning notification that the patient's consecutive blood glucose readings are persistently above the predetermined or programmed target high glucose level, and also provide a recommendation to take possible corrective or confirmatory actions such as intake of insulin, and/or additional glucose testing such as, for example, using fingerstick capillary blood glucose measurements. By way of an example, the insulin delivery device 120 may be configured to display a notification such as, but not”, ¶29]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Davis with a notification that triggers additional testing/measurements as taught by Jennewine. The reason for this modification would be to verify automated measurements that triggered the alert and/or take additional measurements that provide the benefit of providing the patient/user with additional information about health conditions so that appropriate remedial actions may be taken.

Claim 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Davis as applied to claim 1 above, and further in view of Dotan-Cohen US 2017/0034649.
Regarding claim 6, Davis does not teach wherein the context data includes calendar data indicating appointments for the user, and wherein evaluating the ability to perform the action is further based on the calendar data. Dotan-Cohen in the same field of endeavor regards a system for controlling notification sent to recipients. Dotan-Cohen teaches wherein the context data includes calendar data indicating appointments for the user, and wherein evaluating the ability of the user to perform the task is further based on the calendar data.
[“It may be appreciated that, in some aspects, a wide variety of information, such as temporal information and/or locational information, may be evaluated to identify sensor data and/or supplement sensor data (e.g., a user's primary calendar may be used to identify conflicts and/or verify activities derived from sensor data; sensor data may be evaluated against real-time data, such as traffic information, weather, or supplemental information, which may include information from the user's social media accounts, family or friends' social media accounts, e-mail, news, and other user data (e.g., crowdsourced data)). In this way, the complementary calendar may be constructed with one or more entries derived from sensor data (e.g., automatically generated entries based upon inferred activities). In an aspect, a complementary calendar may be merged with one or more calendars (e.g., the user's primary calendar, a family calendar, a social network calendar, etc.) to create a shadow calendar comprising at least some of the complementary calendar (e.g., automatically generated entries derived/inferred from sensor data) and at least some of the one or more calendars (e.g., user entries populated within the primary calendar by the user). User availability for scheduling notifications (or otherwise providing an information item) may then be determined based on the calendar information.” ¶77]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Davis with use of calendar information to determine how and when to send notifications as taught by Dotan-Cohen. The reason for this modification would be to improve the effectiveness of notification by limiting notifications at time when the recipient is busy or other cognitively unavailable.
Regarding claim 7, Davis does not teach wherein the context data includes communication data indicating calls or messages involving the user, and wherein evaluating the ability to perform the action is further based on the communication data. Dotan-Cohen in the same field of endeavor regards a system for controlling notification sent to recipients. Dotan-Cohen teaches wherein the context data includes communication data indicating calls or messages involving the user, and wherein evaluating the ability of the user to perform the task is further based on the communication data.
["Upon determining a present level of availability, the technology described herein can take several different actions. The actions include generating a normal notification for a newly received communication, generating an alternative notification for a newly received communication, generating no notification for a newly received communication, communicating an automated "not available" message to the originator of a newly received communication, transcribing the newly received communication into a different mode the user is available to receive, and notifying the originator when the user is next going to be available to receive the newly received communication. For example, the sender of a text message could receive an automated response indicating that the user is presently unavailable to review text messages but could receive a phone call. In another aspect, the user may not be able to receive a phone call, in which case the phone call could be answered by the computing device. The computing device could let the caller know through an audible message that the user is not available to receive a phone call but could receive a text message. Further, the automated answering service could transcribe a voicemail and automatically communicate the voicemail content to the user as a text message. ",¶6]

	It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Davis with use of calendar information to determine how and when to send notifications as taught by Dotan-Cohen. The reason for this modification would be to improve .

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Davis as applied to claim 1 above, and further in view of DeLuca US 2019/0082416.
Regarding claim 12, Davis does not teach wherein evaluating the ability of the user to perform the task associated with the notification comprises determining whether the user is near a device used to perform the task. Deluca in the analogous area teaches system for notifications transmitted over a computer network. Deluca teaches wherein evaluating the ability of the user to perform the task associated with the notification comprises determining whether the user is near a device used to perform the task.
[" Through analysis the system determines the best place (e.g., smart watch or mobile phone) to send a given notification based upon (1) where a user is currently using their mobile devices, and based upon (2) device settings, and/or (3) the specific content contained within the notification. ", ¶17]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Davis with tracking the location of user and their devices to determine the best device to send notifications. The reason for this modification would be to provide a more effective system for notifying users by identifying the devices are best device to which a recipient should receive a notification.
Regarding claim 15, Davis does not teach wherein customizing a manner of providing the notification comprises selecting, based on the context data, a communication channel through which to present the notification to the user, the communication channel being selected from among multiple communication channels. Deluca in the analogous area teaches system for notifications transmitted over a computer network. Deluca teaches wherein customizing a manner of providing the notification comprises selecting, based on the context data, a communication channel through which to present the notification to the user, the communication channel being selected from among multiple communication channels( the best device to receive the notification is determined and the notification is sent to that device, respective devices imply the communication channel by which the notification is sent, ie. cellular network for mobile devices, Ethernet/LAN for laptop/desktop devices, ¶17, 52, 82).
[" Through analysis the system determines the best place (e.g., smart watch or mobile phone) to send a given notification based upon (1) where a user is currently using their mobile devices, and based upon (2) device settings, and/or (3) the specific content contained within the notification. ", ¶17]
 ["As depicted, computer 101 is able to communicate with first mobile device 155 and/or second mobile device 157 using a network interface 129. Network interface 129 is a hardware network interface, such as a network interface card (NIC), etc. Network 127 may be an external network such as the Internet, or an internal network such as an Ethernet or a virtual private network (VPN). In one or more embodiments, network 127 is a wireless network, such as a Wi-Fi network, a cellular network, etc. "¶52]
["Broad network access: capabilities are available over a network and accessed through standard mechanisms that promote use by heterogeneous thin or thick client platforms (e.g., mobile phones, laptops, and PDAs). ", ¶82]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Davis with tracking the location of user and their devices to determine the best device to send notifications. The reason for this modification would be to provide a more effective system for notifying users by identifying the devices are best device to which a recipient should receive a notification.

Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Davis as applied to claim 1 above, and further in view of US 2017/0235879.
Regarding claim 22, Davis does not teach wherein the task involves performing a measurement using a measurement device; wherein the context data comprises data indicating a location of a client device of the user; wherein using the context data to evaluate an ability of the user to perform the task comprises determining that the user is away from a location where the measurement device is located; and wherein customizing the manner of providing of the notification comprises delaying providing the message until detecting that the user has returned (determine an user’s location with respect to a bathroom where weighing device is¶s187,190) 
wherein using the context data to evaluate an ability of the user to perform the task comprises determining that the user is away from a location where the measurement device is located(user send a initial notification to check BP, re-notification is delayed until user reaches bathroom or approach a particular place where the measurement device is, ¶s190, 192) 
and wherein customizing the manner of providing of the notification comprises delaying providing the message until detecting that the user has returned to the location where the measurement device is located(user send a initial notification to check BP, re-notification is delayed until user reaches bathroom or approach a particular place where the measurement device is, ¶s190, 192)
["FIG. 12 illustrates an example of providing the menu 412 through which the camera preview execution command is input when a message m3 is displayed through the notification menu 400 to instruct the user to measure health data.:, ¶187]

["The controller 180 can notify the user of health data measurement when the user arrives at a bathroom or arrives home according to a selected item. The controller 180 can determine whether the user arrives at the bathroom or home using a position tracking function. Here, notified places such as the bathroom and home may be previously registered by the user. For example, the user can register a place where the specific health data measurement device 200′ is located such that notification of measurement of corresponding health data can be displayed when the user arrives at the registered place.", ¶190]
["The controller 180 can store information about the place where the health data measurement device 200′ is located, which has been registered by the user, and display the notification menu 400 to instruct the user to measure health data, upon determining that the user approaches the place. The controller 180 may be provided with the information about the place where the health data measurement device 200′ is located from an external server or may enable the user to register the information and store the information.", ¶192]


	


Applicant Remarks

Applicant filing of terminal disclaimer obviates the double patenting rejection, it is therefore withdrawn.
The applicant alleges with respect to the rejection of claims 1, 20 and 21 that the cited references Davis does not teach the claims as amended with respect to determination of environmental conditions as a requirement for notification. The examiner contends that Davis teaches tracking environmental conditions as part of determining the context of a user and that such a context is used to determine when notifications are triggered to elicit and action from a user. Thus the examiner contends Davis teaches the claims as amended.
With respect to claims 4, 6, 7, 12 and 15 the applicant alleges that the alleges deficiencies of Davis to teach the claims as amended renders such dependent claims allowable. The examiner contends that the rejection of claims 1, 20 and 21 are proper as discussed above and there the rejection of claims 4, 6, 7, 12 and 15 are proper.





Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y. CHANG whose telephone number is (571)270-5938.  The examiner can normally be reached on Monday - Thursday from 9am to 5pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Philip Chea , can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 


/TOM Y CHANG/
Primary Examiner, Art Unit 2456